Citation Nr: 1548431	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984, with subsequent unverified Reserve service from December 1984 to November 1987. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April and July 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2014, the Board remanded the appeal for further development.  The claim is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that exposure to another soldier's death resulted in him developing an acquired psychiatric disorder, to include PTSD.  Specifically, he claims that his "ammunition supervisor" committed suicide at some point in 1982.  He has provided inconsistent information as to whether or not he witnessed the event.

The Veteran's DA Form 20 shows that in 1982, the Veteran was stationed in Fort Knox, Fort Lee, and Germany.  With the exception of an enlistment examination, his service treatment records are unavailable.

In December 2014, the Board directed the AOJ to request verification of the reported stressor from official sources, to include, but not necessarily limited to, the U.S. Army and Joint Services Records Research Center (JSRRC).

In June and July 2015, the AOJ requested records associated with Fort Lee, Virginia.  While the JSRRC provided negative responses, it noted that there may be a criminal investigation report filed at the U.S. Army Crime Records Center in Quantico, Virginia.  The AOJ did not attempt to contact that agency.

In July 2015, the AOJ also requested records from Fort Knox pertaining to the 19th Battalion, 4th Brigade, the appellant's unit at that time.  In August 2015, the JSRRC responded that it was unable to locate any unit record pertaining to the "94th Battalion, 4th Brigade."  It is unclear whether this is merely a typographical error or whether the JSRRC searched for records associated with a different unit.

Especially considering that the Veteran's service treatment records are unavailable, the Board finds that these deficiencies represent a failure to comply with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request any records pertaining to a criminal investigation report associated with the Veteran's claimed stressor from: "Director, U.S. Army Crime Records Center, 27130 Telegraph Road, Quantico, VA 22134."  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Contact the JSRRC and make another request for records from Fort Knox, Kentucky, for the period from December 9, 1981 to February 18, 1982 from the 19th Battalion, 4th Brigade.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3. If, and only if, the reported stressor is verified, or other evidence is submitted to suggest a relationship between any psychiatric disorder and service, the AOJ should request another VA mental disorder/PTSD examination.  Access to the claims folder, to include all relevant electronic records, and a copy of this REMAND must be provided to the examiner to review.

The examiner should identify all Axis I disorders and is specifically requested to state whether the Veteran meets the applicable diagnostic criteria for PTSD.  If the Veteran is diagnosed with PTSD, the examiner should opine whether it is at least as likely as not that PTSD is related to a verified stressor.  As to any other Axis I diagnosis, the examiner should opine whether it is at least as likely as not related to active military service or events therein.  The examiner should provide a complete rationale for any opinion provided.
 
4. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



